DIXON, Judge.
Defendant-husband appeals from an alimony judgment rendered in a divorce action.
Appellant contends that the award of permanent alimony was greater than the *800award for alimony pendente lite. There is no judgment in the record awarding alimony pendente lite; the judgment granting the separation is silent as to alimony. Nevertheless, the minutes show that defendant was ordered to “deliver to plaintiff for the support of minor children and alimony pendente lite, three-fifths of his net pay, beginning November 30, 1968.”
Appellant says this amounted to payments of $96.00 each, paid twice a month, and complains that he has now, in the divorce action, been condemned to pay $104.-00 twice a month. The judgment makes no distinction between alimony for the wife and alimony for the children.
Gross pay for the husband is $740.00 a month. His two children are about four and six years of age. His wife, the appel-lee, is not employed but has recently been trained and licensed as a beautician. Ap-pellee testified that she and the children could “get by” on not less than $300.00 a month, and itemized necessary expenses exceeding this amount.
There is no support for appellant’s argument that the trial judge abused his discretion in fixing alimony for the wife and children.
The judgment of the district court is affirmed.